DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, US Code not included in this office action can be found in a prior office action 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered. 

Status of Claims

Claims 2-4 and 17-20 are pending. Amendments to claims 2, 3, and 17-20 filed 10/15/2020 are acknowledged. 

Claim Objections

Claim 17 is objected to because of the following informalities: Appropriate correction is required. An abbreviation like “CDI” should be preceded by its full form when first introduced.

Claim Rejections - 35 USC § 112

Claims 2-4 and 17-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 17, while there is written description support for the limitation “in response to the extract part being deselected during the first length of time, the control unit controls the other one of the first filter part and the second filter part to stop being in the regeneration mode, and the at least one valve of the device to flush the other one of the first filter part and the second filter part within for a third length of time (see paragraph 0045 of the specification),” there appears to be no written description support for the limitation “in response to the extract part being deselected during the first length of time, the control unit controls the other one of the first filter part and the second filter part to continue to perform in the regeneration mode for the remaining of the second length of time, and then the at least one valve of the device to flush the other one of the first filter part and the second filter part within for a third length of time.” 

Regarding claim 18, there appears to be no written description support for the limitation “when a certain voltage is applied to the other one of the first and second filter parts in the regeneration 

Regarding claim 19, while there is written description support for the limitation “when the extract part for extracting the purified water is selected during the first length of time after being deselected during the first length of time, the control unit controls the one of the first and second filter parts which was in the water-purifying mode to perform again the water-purifying mode for any remaining time of the first length of time until the extract part is deselected, and controls the other one of the first and second filter parts which was in the regeneration mode to perform again the regeneration mode” (see paragraph 0048 of the specification), there appears to be no written description support for the limitation “when the extract part for extracting the purified water is selected during the first length of time after being deselected during the first length of time, the control unit controls the one of the first and second filter parts which was in the water-purifying mode to perform the water-purifying mode for any remaining time of the first length of time- at the time when the water-purifying mode stopped, until the extract part is deselected and controls the other one of the first and second filter parts which was in the regeneration mode to perform the regeneration mode.” 

Regarding claim 20, while there is written description support for the limitation “when the extract part for extracting the purified water is selected during the first length of time after being deselected during the first length of time, the control unit controls the one of the first and second filter parts which was in the water-purifying mode to perform again the water-purifying mode for any remaining time of the first length of time until the extract part is deselected, and controls the other one of the first and second filter parts which was in the regeneration mode to perform again the regeneration mode” (see paragraph 0048 of the specification), there appears to be no written description support for the limitation “when the extract part for extracting the purified water is selected during the first length of time after being deselected during the first length of time, the control unit controls the one of the first and second filter parts which was in the water-purifying mode to perform the water-purifying mode for any remaining time of the first length of time- at the time when the water-purifying mode stopped, until the extract part is deselected and controls the other one of the first and second filter parts which was in the regeneration mode not to perform the regeneration mode.” 

Claims 2-4 and 18-20 are rejected, because they also depend from the rejected claim 17. 

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-4 and 17-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 17-20, 2, and 3, the applicants use the terms “one of the first filter part and the second filter part” and “the other one of the first filter part and the second filter part” which make it hard to figure out which filter part is being referred to. The applicants may consider replacing “one of the first filter part and the second filter part” with just “the first filter part” and replacing “the other one of the first filter part and the second filter part” with just “the second filter part” so as to improve clarity.

As to claim 17, the claims are indefinite because the structural limitations in the first two paragraphs of the claim are not linked clearly with the functional limitations in the following three paragraphs by using for example, a wherein or whereby clause.

Further, with respect to the limitation "a filter unit including a first filter part and a second filter part operable… in a regeneration mode of regenerating an electrode according to the CDI method,” it is unclear if electrode being regenerated is part of the first filter part and/or the second filter part, or an electrode not part of the filter unit. Further, since the CDI method has not been defined, it is unclear what regenerating the electrode belongs to the CDI method means.

Further, with respect to the limitation "a control unit that controls applied power to the filter unit and to at least one valve of the device,” since the at least one valve of the device has not been 

Further, it is unclear what the extract part is and how the extract part is selected/deselected.

with respect to the limitation "in response to the extract part being deselected  during the first length of time, the control unit controls the applied power to control the one of the first filter part and the second filter part to stop the water-purifying mode during the first length of time, the other one of the first filter part and the second filter part  to continue to perform in the regeneration mode for the remaining of the second length of time, and then the at least one valve of  the device to flush the other one of the first filter part and the second filter part within for a third length of time,”  it appears that the applicant wants the power to be stopped for the same filter as the one for purifying water above but using the term “the one of the first filter part and the second filter part” makes it ambiguous. Further, it is unclear which valve is used to flush which valve. Further, the claim recites that (a) the other one of the first filter part and the second filter part continue to perform in the regeneration mode for the remaining of the second length of time; and (b) flush the other one of the first filter part and the second filter part for a third length of time. It is unclear how the other one of the first filter part and the second filter part be in the regeneration mode and also be flushed at the same time. Further, it is unclear when does the third length of time start. Further, it is unclear what happens if the first length of time is less than the sum of the second length of time and the third length of time, because in that case the unit undergoing regeneration would not ready to switch to water purification mode on expiry of the first length of time.

Regarding claim 18, claim 17 recites that flushing a filter part for a third length of time occurs in response to the extract part being deselected during the first length of time. It is unclear if the 

Regarding claim 19, the meaning of the limitation "when the extract part for extracting the purified water is selected during the first length of time after being deselected during the first length of time“ is unclear. If the extract part is deselected during the first length of time, then it is unclear if the clock for “the first length of time” continues to run even when the extract part is deselected or the clock starts only when the extract part is re-selected.

Further, there does not appear to be any antecedent basis for the claim term "any remaining time of the first length of time." 

Further, with respect to the limitation "the control unit… controls the other one of the first and second filter parts which was in the regeneration mode to perform the regeneration mode,” it is unclear for how much time the regeneration mode is to be performed.

The entire claim 19 is unclear and needs to be rewritten.

Regarding claim 20, the meaning of the limitation "when the extract part for extracting the purified water is selected during the first length of time after being deselected during the first length of time“ is unclear. If the extract part is deselected during the first length of time, then it is unclear if the clock for “the first length of time” continues to run even when the extract part is deselected or the clock starts only when the extract part is re-selected.

Further, there does not appear to be any antecedent basis for the claim term "any remaining time of the first length of time." 

The entire claim 20 is unclear and needs to be rewritten.

Regarding claims 2 and 3, while there is antecedent basis for the claim term "one of the first and second filter parts," there does not appear to be any antecedent basis for the claim term "the any one of the first and second filter parts." 

Claims 2-4 and 18-20 are rejected, because they also depend from the rejected claim 17. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-4 and 17-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by WIPO Publication number WO 2012/091500 to Kwon et al. ("Kwon").

As to claim 17, Kwon teaches a device 100 for treating water by a CDI (capacitive deionization) method, the device 100 comprising a filter unit 120 which includes a first filter part 121 and a second filter part 122; both filter units operable in a water-purifying mode where raw water is purified then discharged and a regeneration mode where an electrode is regenerated by capacitive deionization. Kwon further teaches a control unit 130 which controls the filter unit 120 and flow passage switch valves 191, 192, and 300 (see Fig. 2 and 5; and paragraphs 61, 63, 64, 69-73, 83, 85-89, 99, 107, 112, 115, 119, 123, 126, 133, 136),; regeneration via capacitive deionization is met by desorption of an ion at a surface of an electrode by electrical force). Kwon teaches that the control unit 130 controls voltages (thus controlling applied power) to control one of the first filter part 121 and the second filter part 122 to enter the water-purifying mode for a first length of time and the other one of the first filter part and the second filter part to enter the regeneration mode for a second length of time (see paragraphs 115,). Kwon teaches that the device can be configured to supply a user with purified water through the use of a faucet or cock (see Kwon paragraph 84). This meets the limitation of the extract part which is interpreted as 
	The claim includes the following limitations stated as corresponding to respective conditions precedent:

Precedent Condition
Corresponding Function 
A
an extract part for extracting the purified water is selected
the control unit controls one of the first filter part and the second filter part to enter the water-purifying mode within a first length of time and the other one of the first filter part and the second filter part to enter the regeneration mode within a second length of time
B
the extract part is deselected during the first length of time
the control unit controls the one of the first filter part and the second filter part to stop the water-purifying mode in the middle of the first length of time, the other one of the first filter part and the second filter part to continuously perform the regeneration mode for the remaining the second length of time, and then the device to flush the other one of the first filter part and the second filter part within a third length of time
C
the extract part is being selected for the first length of time or more
the control unit controls the one of the first filter part and the second filter part to enter the regeneration mode after the conclusion of the first length of time for the second length of time and the other one of the first filter part and the second filter part to enter the water-purifying mode after the conclusion of the first length of time for the first length of time


Note that the broadest reasonable interpretation of a system or apparatus claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur (see MPEP 2111.04(II)).


Kwon teaches the above control unit which is a structure for performing control according to Function A above; this is evident because Kwon teaches that the control unit is capable of causing either of the two filter units to perform in the water-purifying or recycling/regeneration mode, noting that the time for each mode is and in each unit is individually controlled where Kwon refers to using preset or control-unit-determined periods of time for each which may be 

Kwon teaches the above control unit which is a structure for performing control according to Function B above; this is evident based on the same rationale. Kwon teaches that the control unit is capable of causing either of the two filter units to perform in the water-purifying or recycling/regeneration mode, noting that the time for each mode is and in each unit is individually controlled where Kwon refers to using preset or control-unit-determined periods of time for each which may be longer or shorter, thus the structure described by the prior art is one which functions by continuing one of the processes in one of the filter units even when the process stops in another (see Kwon paragraphs 25, 38, 74, 83, 89, 90,  96, 133, and 187). Additionally, Kwon include as part of the individual purifying and recycling operations control of corresponding flushing of water through the filter parts (see Kwon paragraphs 27-31 and 169). Thus prior art device includes the structure for performing this function should the precedent condition occur. It is noted additionally that the claimed periods of time are not defined absolutely nor relative to one another but for a second length of time beginning or continuing when a first length of time ends (It appears that limitations requiring an action within a previously undefined length of time only require that an action occur, the time then being defined by the occurrence rather than vice versa).

Kwon teaches the above control unit which is a structure for performing control according to Function C above; this is evident based on the same rationale. Kwon teaches that the control unit is capable of causing either of the two filter units to perform in the water-purifying or recycling/regeneration mode, noting that the time for each mode is and in each unit is individually controlled where Kwon refers to using preset or control-unit-determined periods of 

Additionally, where Kwon’s prior art device includes a control unit capable of preset or responsive actuation and mode-switching, the differences in claimed times for performing these actions can be considered changes in manner of operating because how the device timing is set or actuated by user adjustment of controls (such as the claimed extract part) amounts to various manners of operating the same device; the claimed device limitations describe a control unit, like Kwon, which is capable of performing the purifying and regeneration/recycling functions in response to timing or other outside input or feedback; therefore, these various manners of operating the device do not distinguish any structure of the claimed invention from that taught by the prior art (see MPEP 2114 (II)). 

As to claim 2, the claim includes the following limitation stated as corresponding to a condition precedent:

Precedent Condition
Corresponding Function 

a voltage of a first polarity is applied to the any one of the first and second filter parts in the water-purifying mode
the regeneration mode has a) a first mode of applying a voltage of a second polarity which is opposite to the first polarity to the other one of the first and second filter parts, and b) a second mode of applying a voltage of the first polarity to the other one of the first and second filter parts after the first mode.





As to claim 3, the claim includes the following limitation stated as corresponding to a condition precedent:

Precedent Condition
Corresponding Function 

a voltage of a first polarity is applied to the any one of the first and second filter parts in the water-purifying mode
the regeneration mode has a) a first mode of applying a voltage of a second polarity which is opposite to the first polarity to the other one of the first and second filter parts, and a second mode of not applying a voltage to the other one of the first and second filter parts after the first mode.



Kwon teaches claim 17, and Kwon teaches independent modes performed in the filter units where each filter can perform what Kwon refers to as purifying and recycling operations which differ by exchange of electrode polarities, or applying opposite polarities; the control unit also describes stopping one operation to perform the other as well as controlling magnitude of voltage, such that the control unit include capability of not applying a voltage value to the electrodes (see Kwon paragraphs 6-9, 35, 36, and 134). The claim limitation is met where the application of these operations are considered separate modes of a single mode. 

As to claim 4, Kwon teaches claim 17, and the device taught by the prior art is not distinguishable from the claimed device where the claim 4 limitation requires a comparative relative time of first, second, and third lengths of time. As described above the device taught by 

As to claim 18, the claim includes the following limitation stated as corresponding to a condition precedent:

Precedent Condition
Corresponding Function 

a voltage of a first polarity is applied to the any one of the first and second filter parts in the water-purifying mode
the regeneration mode has a) a first mode of applying a voltage of a second polarity which is opposite to the first polarity to the other one of the first and second filter parts, and a second mode of not applying a voltage to the other one of the first and second filter parts after the first mode.



Kwon teaches claim 17, and the prior art also teaches control of the various purifying and recycling/regeneration modes based on measured current within the device (see Kwon paragraphs 44, 123, and 215-217; see also page 16, lines 15-25 of the instant disclosure). 

As to claims 19 and 20, the claim includes the following limitation stated as corresponding to a condition precedent:

Precedent Condition
Corresponding Function 
Claim 19
an extract part for extracting the purified water is re-selectedand time of the first length of time remains
the regeneration mode has a) a first mode of applying a voltage of a second polarity which is opposite to the first polarity to the other one of the first and second filter parts, and a second mode of not applying a voltage to the other one of the first and second filter parts after the first mode.
Claim 20
an extract part for extracting the purified water is re-selectedand time of the first length of time remains 
the control unit controls the one of the first and second filter parts which was in the water-purifying mode to perform again the water- purifying mode for any remaining time of the first length of time, at the time when the water purifying mode stops, until the extract part is deselected and controls the other one of the first and second filter parts which was in the regeneration mode not to perform again the regeneration mode.



Kwon teaches claim 17 the above control unit which is a structure for performing control according the claimed functions; this is evident based on the same rationale. Kwon teaches that the control unit is capable of causing either of the two filter units to perform in the water-purifying or recycling/regeneration mode, noting that the time for each mode is and in each unit is individually controlled where Kwon refers to using preset or control-unit-determined periods of time for each which may be longer or shorter, thus the structure described by the prior art is one which functions my continuing one of the processes in one of the filter units even when the process stops in another (see Kwon paragraphs 25, 38, 74, 83, 89, 90,  96, 133, and 187). Thus prior art device includes the structure for performing this function should the precedent condition occur.  

Furthermore, where Kwon’s prior art device includes a control unit capable of preset or responsive actuation and mode-switching, the differences in claimed times for performing these actions can be considered changes in manner of operating because how the device timing is set or actuated by user adjustment of controls (such as the claimed extract part) amounts to various manners of operating the same device; the claimed device limitations describe a control unit, like Kwon, which is capable of performing the purifying and regeneration/recycling functions in response to timing or other outside input or feedback; therefore, these various manners of 

Response to Arguments

Applicant assertions are shown in italics below. 

Regarding the rejection of claim 17 under 35 USC 102, Applicants assert on page 8, 3rd and 4th paragraphs, of their communication dated 10/15/2020 that the Kwon reference does not appear to disclose anything regarding "in response to the extract part being deselected during the first length of time, the control unit controls the applied power to control the one of the first filter part and the second filter part to stop the water-purifying mode during the first length of time, the other one of the first filter part and the second filter part to continue to perform in the regeneration mode for the remaining of the second length of time, and then the at least one valve of the device to flush the other one of the first filter part and the second filter part for a third length of time."  Applicants further argue on page 9 of their communication that the Examiner must evaluate and consider the functional limitations, just like any other limitation of the claim, for what it fairly conveys to a person of ordinary skill in the pertinent art. "If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus." MPEP 2114. Applicants' arguments are not persuasive, because all the functional limitations recited in claims 17-20 and 2-4 are not functional limitations defining the apparatus, but are functional limitations directed to the manner of operating the claimed apparatus. It has been held by the courts that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114 (II)).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is 571-270-1915. The examiner can normally be reached Mondays through Fridays, from noon to 8:00 pm (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see <http://pair-direct.uspto.gov>. Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free). To receive assistance from a USPTO Customer Service Representative or to access the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795